                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


ALFRED BARJOLO,
     Petitioner,



      v.                                   CIVIL ACTION NO.
                                           18-11945-MBB


THOMAS M. HODGSON, Sheriff,
and STEVEN SOUZA, Superintendent
of Bristol County Jail and
House of Correction,
     Respondents.


                          FINAL JUDGMENT

                          March 8, 2019



BOWLER, U.S.M.J.

     It is ORDERED and ADJUDGED that the petition filed by

petitioner Alfred Barjolo be DISMISSED.




                             /s/ Marianne B. Bowler
                             MARIANNE B. BOWLER
                             United States Magistrate Judge
